Citation Nr: 9933816	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  95-36 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for residuals of exposure 
to altitude and gas chambers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The appellant served on an initial period of active duty for 
training in the United States Air Force Reserve  (USAFR) from 
April 1981 to February 1982, followed by periods of inactive 
duty training in August and September 1983, among others.  
The appellant was later discharged from the USAFR in March 
1987.  

This matter was remanded in February 1998 by the Board of 
Veterans' Appeals (Board) to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, so that 
further development could be undertaken.  While the case 
remained in remand status, the RO by rating decision of March 
1999 granted entitlement to service connection for tinnitus, 
while denying entitlement to service connection for all 
claimed residuals of altitude chamber barotrauma and gas 
chamber exposure.  The appellant responded in April 1999 
correspondence, stating, among other things, that she wished 
to appear for another hearing before RO personnel.  The RO 
notified her in May 1999 that her hearing was being scheduled 
and that the issues forming her current appeal to the Board 
were ready to return to the Board in the absence of favorable 
action by the RO and that if she wanted a hearing as to the 
rating assigned for tinnitus, she was advised that the 
assigned 10 percent rating was the maximum allowed for such 
disability.  The appellant by return correspondence in May 
1999 indicated that she was withdrawing her request for a 
hearing only as to rating assignable for tinnitus.  The 
hearing scheduled for September 1999 was thereafter canceled 
by the RO as to all issues in dispute.

In order to obtain clarification with respect to the 
appellant's desire for a further hearing, the Board by means 
of correspondence, dated November 1, 1999, attempted to 
contact the appellant.  In response, the appellant indicated 
by return mail that she wanted to attend a hearing before a 
hearing officer at the Cleveland RO.  

Based on the foregoing, it is found that further development 
of this case is required prior to its adjudication by the 
Board.  Accordingly, such case is REMANDED to the RO for the 
following actions: 

1.  The RO should schedule the appellant 
for a hearing before the RO's hearing 
officer in accordance with her April 1999 
request therefor.  

2.  Upon completion of the foregoing 
action, the RO should then readjudicate 
the claims at hand based on all of the 
evidence of record and all governing 
legal authority.  If the benefits sought 
are not granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, they should be afforded a 
reasonable period for a response before 
the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence she 
desires to have considered in connection with his current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




